J-S56002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: Z.J.A.B., A          :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: L.B., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 806 EDA 2019

              Appeal from the Order Dated February 19, 2019
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000792-2018

 IN THE INTEREST OF: Z.B., A              :   IN THE SUPERIOR COURT OF
 MINOR                                    :        PENNSYLVANIA
                                          :
                                          :
 APPEAL OF: L.B., MOTHER                  :
                                          :
                                          :
                                          :
                                          :   No. 807 EDA 2019

              Appeal from the Order Dated February 19, 2019
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-DP-0000297-2017,
                          FID: 51-FN-000287-2017


BEFORE: PANELLA, P.J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED JANUARY 23, 2020

      L.B. (“Mother”) appeals from the order denying her petition to file

appeals nunc pro tunc from the order changing the goal to adoption and

terminating her parental rights for her child, Z.J.A.B. (“Child”).   Mother

contends the dependency court erred in concluding that there were no non-

negligent reasons for the late filing. We affirm.
J-S56002-19


      The underlying facts of the case are not relevant to our disposition here.

What is important, and undisputed, is that on December 11, 2018, the

dependency court entered an order changing Child’s permanency goal to

adoption and a decree terminating Mother’s parental rights to Child. Under

Pa.R.A.P. 903(a), Mother had until January 10, 2019, to timely appeal the

order and decree.

      Mother’s counsel testified, and the dependency court accepted as true,

that he attempted to PACFile the notices of appeal on January 9, 2019.

However, he was denied access to the case on PACFile. He tried again on

January 10, 2019, but was only able to register his notice of appearance; he

was unable to PACFile his notices of appeal. On January 11, he attempted to

hand file the notices with the court. His filings were denied as untimely.

      Counsel subsequently filed a petition for permission to file the appeals

nunc pro tunc. After a hearing, the dependency court denied the petition. This

timely appeal followed.

      We review the denial of permission to file an appeal nunc pro tunc to

determine whether the dependency court abused its discretion. See In re

M.S.K., 936 A.2d 103, 104 (Pa. Super. 2007). An abuse of discretion requires

more than a mere error of judgment. See id. Rather, an abuse of discretion

only occurs when (a) the law is misapplied; (b) the judgment is manifestly

unreasonable; or (c) the judgment is the result of partiality, prejudice, bias or

ill will. See id.


                                      -2-
J-S56002-19


      Allowance of an appeal nunc pro tunc lies at the sound discretion of the

trial court. See id., at 105 (citation omitted). However, a trial court may not

grant nunc pro tunc relief where the failure to timely file the appeal is due to

counsel’s   negligence    or   counsel’s   failure   to   anticipate   foreseeable

circumstances. See id. Most importantly, in cases not involving a breakdown

in court operations, the petitioner must establish that no other party is

prejudiced by the delay. See id.

      Here, Mother’s counsel concedes that the PACFile system was working

as intended at all relevant times. See Appellant’s Brief, at 8. The PACFile

system’s rejection of counsel’s filings occurred due to a system policy that had

been implemented in 2016. See id.; see also Trial Court Opinion, 6/7/19, at

4.

      The dependency court found that once counsel encountered a problem

with the PACFile system on January 9, 2019, it was counsel’s responsibility to

ensure a response would be timely filed the next day. See Trial Court Opinion,

6/7/19, at 4. This responsibility included making provisions for hand-filing the

notices of appeal if the problem persisted. See id. Under these circumstances,

the court concluded that there was no breakdown in court operations. See

id., at 5. Furthermore the court found that there were no non-negligent

reasons for the late filing. See id.

      Mother’s counsel argues that the failure to grant nunc pro tunc relief

effectively denies Mother of her right to counsel. He compares this denial to


                                       -3-
J-S56002-19


criminal cases where counsel failed to file a requested appeal. He correctly

observes that in such situations, appellate courts have remanded the case for

an examination of whether the defendant’s constitutional rights were violated

by the failure to file an appeal.

      However, we are bound by the decision in M.S.K. There, this Court

found that even in cases involving the termination of parental rights, a court

may not grant nunc pro tunc relief unless the petitioner can establish a

breakdown in court operations or non-negligent reasons for the late filing. See

M.S.K., 936 A.2d at 106. As a three-judge panel, we are bound by this prior

precedent. See Commonwealth v. Brigidi, 6 A.3d 995, 1001 (Pa. Super.

2010).

      Furthermore, we note that Mother has not established that the delay

involved in the case would not prejudice Z.J.A.B., who has the right to

permanency and stability that is being denied so long as this litigation

continues. See In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa. Super.

2006). Accordingly, we affirm the order denying nunc pro tunc relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/20

                                     -4-